FILED
                            NOT FOR PUBLICATION                                OCT 17 2014

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


LORI LECLAIR,                                    No. 13-16204

              Plaintiff - Appellant,             D.C. No. 2:12-CV-00655-SRB

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                       Argued and Submitted October 6, 2014
                                Phoenix, Arizona

Before: D.W. NELSON, SILVERMAN, and M. SMITH, Circuit Judges.

       Lori LeClair appeals the district court’s order affirming the decision of the

Commissioner of the Social Security Administration denying her Social Security

disability insurance and supplemental security income benefits. We have

jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The ALJ provided clear and convincing reasons, supported by substantial

evidence, to support his decision to give little weight to the treating physician’s

opinion. Dr. Easton’s medical assessment did not cite objective evidence

supporting the limitations imposed. Thomas v. Barnhart, 278 F.3d 947, 957 (9th

Cir. 2002). Moreover, the record as a whole supports the ALJ’s determination that

LeClair’s condition improved following her hip replacement surgeries. Moncada

v. Chater, 60 F.3d 521, 523 (9th Cir. 1995) (per curiam). Finally, substantial

evidence supports the ALJ’s conclusion that Dr. Easton based her assessment on

LeClair’s subjective complaints. Tommasetti v. Astrue, 533 F.3d 1036, 1041 (9th

Cir. 2008).

      The ALJ properly provided the vocational expert with LeClair’s limitations

and restrictions based on the entirety of the evidence in the record. Tackett v.

Apfel, 180 F.3d 1094, 1101 (9th Cir. 1999); Embrey v. Bowen, 849 F.2d 418, 422

(9th Cir. 1988).

      The district court did not err in affirming the denial of benefits.

      AFFIRMED.




                                          -2-